NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHNSON & JOHNSON VISION CARE, INC.,
Plain,tiff-Appellant,
V.
CIBA VISION CORPORATION,
Defen,dan,t-Appellee.
2010-1082
¢
Appea1 from the United States District Court for the
Middle District of F1orida in consolidated case n0s. O5-CV-
0135 and 06-CV-0301, Judge Timothy J. Corrigan.
JOHNSON & JOHNSON VISION CARE, INC.,
Plaintiff-Appellee,
V.
CIBA VISION CORPORATION,
Defen,dant-AppelZant.
4 /“
2010-1372

JOHNSON & JOHNSON V. CIBA VISION 2
Appeal from the United States District Court for the
Middle Dist1'ict of Florida in consolidated case nos. 05-CV-
0135 and 06-CV-0301, Judge Timothy J. Corrigan.
ON MOTION
ORDER
Johnson & Johnson Vision Care, Inc. and CIBA Vision
Corporation move to dismiss their appeals.
Upon consideration thereof, _
IT IS ORDERED THAT: '
(1) The motions are granted and these appeals are
dismissed All other pending motions are denied as m0ot.
(2) Each side shall bear its own costs.
FoR THE Co_URT'
 14 2011 /s/ Jan Horbal§;
Date J an Horbaly
Clerk'
cc: Harry J. Roper, Esq.
Th0mas P. Steindler, Esq.
s21
lssued As A Mandate:   4 
i_
- - ' FI 0
l »u.S. coun1.cH\FPEALs ron
ms FEoEn».L concmr
JAN142U11
JAN|'liJRBAL¥
CI.E3(